t c summary opinion united_states tax_court oscar ofilio moreira derivative obligor of international motors partnership petitioner v commissioner of internal revenue respondent docket no 938-09s filed date jerome e comer for petitioner matthew s reddington for respondent goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue is whether respondent may proceed to collect from oscar ofilio moreira petitioner the unpaid employment_taxes and additions to tax for international motors a partnership for tax periods ending date date date and date for the reasons stated herein we find that respondent may proceed to collect the taxes and the additions to tax under sec_6654 only for the first three quarters but may not collect any amount for the final quarter background on date petitioner and fredy a quiroz mr quiroz formed a general_partnership international motors a virginia partnership petitioner was a general_partner of international motors which conducted the retail sales of motor vehicles after discussion petitioner and mr quiroz agreed to alter the structure of international motors on date mr quiroz organized international motors llc in virginia without petitioner petitioner learned of his exclusion from the llc only months after its formation 2all references to international motors refer to the virginia partnership unless otherwise described as international motors llc international motors llc submitted form sec_941 employer’s quarterly federal tax_return for all tax quarters during and a form_940 employer’s annual federal unemployment futa_tax return for tax_year international motors llc also submitted a form_1065 u s return of partnership income reporting income_tax for on date respondent issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing on date a face-to-face hearing was held in accordance with petitioner’s request on date respondent sent petitioner a notice_of_determination concerning collection action s under section and or notice the notice pertained to form sec_941 for liabilities of international motors for tax periods ending date date date and date the notice 3petitioner objects to the accuracy of these documents and specifically notes that international motors llc was not created until date 4respondent does not stipulate as to the date received nor does the form provide a date received or prepared contained a summary of petitioner’s arguments at his appeals hearing the amount sec_5 at issue are as follows tax period assessed interest sec_6651 sec_6651 sec_6654 employment_tax additions to tax dollar_figure date date big_number date big_number date big_number dollar_figure dollar_figure big_number big_number dollar_figure before petitioner filed this petition in this court he pursued his former partner mr quiroz and international motors llc in the circuit_court of the city of richmond circuit_court on date an order was entered in petitioner’s favor and the circuit_court awarded him dollar_figure for the purpose of paying the outstanding form_941 employment_tax liabilities of international motors the partnership and the llc for tax periods ending date date date and date on date the circuit_court entered a default judgment in favor of petitioner against mr quiroz and international motors the partnership and the llc of dollar_figure in compensatory_damages on date the circuit_court awarded compensatory_damages to petitioner and against mr quiroz and international motors the partnership and the llc of dollar_figure 5amounts listed include interest assessed as of date petitioner resided in virginia when he timely filed his petition collection procedures discussion sec_6330 provides that no levy to collect federal tax obligations may be made on any property of any person unless the secretary has notified the person in writing of the right to a hearing before the levy is made sec_6330 and provides that if a person requests a hearing that hearing shall be held before an impartial officer_or_employee of the irs at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and collection alternatives such as an offer-in-compromise sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the beginning of the hearing unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 in the present case petitioner may contest the underlying employment_tax liabilities following a hearing the appeals_office must make a determination whether the proposed lien or levy action may proceed the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedure have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns that the levy action be no more intrusive than is necessary sec_6330 sec_6330 grants the court jurisdiction to review the appeals officer’s determination to proceed with collection action via levy after the hearing where the validity of the underlying tax_liability is at issue in a collection review proceeding the court will review the matter de novo 115_tc_35 petitioner contested his liability for the employment_taxes and resulting additions to tax at his lien and levy hearing as stated previously respondent concedes that petitioner’s underlying tax_liabilities are properly at issue in this case we agree and will review the tax_liability determination petitioner argues that he is not personally liable for international motors’ outstanding liabilities for several reasons his arguments are that mr quiroz was at all times the managing partner of the partnership which position included the management of finances that the partnership was defunct in date and thus he could not have accrued tax_liabilities at any time after this date that he was not a member of the llc because he was excluded from the new entity and that judgments in the circuit_court decided in his favor establish that he is not liable for the employment_taxes respondent argues that an assessment against the partnership is equivalent to an assessment against a derivatively liable general_partner respondent also argues that petitioner was undisputedly a general_partner for the first three tax periods at issue and that his continued participation in the new entity international motors llc also makes him liable for the last tax period because the business of international motors continued at a partnership level sec_3402 requires employers to withhold and pay certain federal taxes incurred by its employees an employer is a person for whom an individual performs a service as an employee and a partnership can be a person for this purpose see sec_3401 sec_7701 see 210_f3d_281 5th cir see also helland v united_states aftr 2d ustc par big_number affd 96_fedappx_719 fed cir virginia law provides that all general partners are liable jointly and severally for all obligations of the partnership 6respondent does not argue that the sec_6672 penalty is applicable here unless otherwise agreed or provided by law va code ann sec 50-dollar_figure petitioner does not dispute that he was a general_partner of the entity operating the business before the llp’s formation and we determine that respondent is entitled to collect the tax_liability originating from any failure to pay employment_taxes of the partnership from any one of the general partners including petitioner additionally the circuit_court judgments do not prevent respondent from collecting assessments against the partners we agree with respondent that petitioner is liable for taxes during the first three tax periods of because of his role as a general_partner we find the partnership liable for the entire third quarter liabilities on the limited record before us it is unclear however whether petitioner is liable for employment_taxes accrued during the final tax period of petitioner testified that he knew of the creation of the international motors llc he testified that he was aware of the motivation for its creation and that he agreed with mr quiroz to alter the partnership in this way the intention for the llc as understood by petitioner was that all the assets and the business of the former partnership would be operated under the new llc additionally petitioner testified that he opened bank accounts for the new llc and that he had signature_authority for the bank accounts when it was formed in date petitioner stated that he used the llc’s new tax id number to open up this account and that funds from the partnership were being funneled into the new account for the llc however petitioner’s involvement in the llc does not extend beyond opening a bank account sometime during the third tax quarter of petitioner testified credibly that he had no knowledge of the llc beyond august respondent presents no arguments as to petitioner’s membership or participation in the llc other than opening the bank account petitioner was a general_partner of the partnership which operated the business and paid the employees for the first three quarters and as such he was liable for the employment_taxes in those quarters however we determine that he is not individually liable for the llc’s liability in the fourth quarter on the basis of virginia and federal_law we review an appeals_office determination with respect to collection alternatives for abuse_of_discretion petitioner did not introduce any credible_evidence that would allow us to conclude that the determination to sustain the levy was arbitrary capricious without foundation in fact or law or otherwise an abuse_of_discretion see eg 129_tc_107 the appeals_office verified that all requirements of applicable law or administrative procedure were met it balanced the need for efficient collection_of_taxes with petitioner’s concerns that the collection action be no more intrusive than necessary petitioner provided no collection alternatives nor filed the delinquent tax returns thus the appeals office’s levy actions were appropriate accordingly we conclude that respondent did not abuse his discretion in sustaining the collection action additions to tax respondent determined that petitioner is liable for additions to tax for failure to timely file a return under sec_6651 failure to timely pay tax under sec_6651 and failure to pay estimated income_tax under sec_6654 the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax under sec_6651 and and a see sec_7491 rule a 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden_of_proof as to substantial_authority reasonable_cause or similar provisions sec_7491 rule a higbee v commissioner supra pincite sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless such failure is due to reasonable_cause and not willful neglect petitioner does not argue the tax returns were timely filed rather he argues that he did not file a return during tax_year because mr quiroz assumed all management responsibilities relying on mr quiroz to ensure all duties and obligations of the partnership including the filing of its tax returns associated with operating a partnership was not prudent but petitioner believed the llc rather than the partnership was the taxpayer this misconception was reasonable on the facts before us accordingly we hold that petitioner is not liable for the sec_6651 additions to tax sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown as tax on a return unless such failure is due to reasonable_cause and not willful neglect petitioner has not paid the taxes due because he believes he is not responsible for the partnership’s tax_payments we find his legal argument provides reasonable_cause and a good_faith reason for his failure to pay and therefore these additions to tax do not apply sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax the partnership failed to file quarterly tax returns for all periods at issue and also failed to file an annual return petitioner failed to make any estimated_tax payments for any of the tax periods at issue because he is liable for the partnership debt petitioner is liable for the additions to tax for failure to pay estimated_taxes under sec_6654 because the llc was the entity running the business in the fourth quarter and petitioner was neither an owner nor participant in the llc during that quarter he is not liable for employment_taxes for the fourth quarter respondent may proceed with collection from petitioner of the assessed employment_taxes for the first three quarters to reflect the foregoing an appropriate decision will be entered
